DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, and 16-20 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4- 6, 9, 12-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maupin (US 2015/0250908 A 1 -hereinafter Maupin) in view of .
Regarding Claim 1, Maupin teaches a hand sanitizing system for a vehicle (see Abstract; Maupin: "a hands free sanitizing system for use by drivers and passengers in an automobile other public conveyance"), comprising:
a hand sanitizing dispenser positioned within the vehicle (see [0011]; Maupin: "The system will be integrated into the vehicle or public conveyance for easy access to service or refill system") and configured to dispense a cleaning solution (see [0010]; Maupin: "The integrated vehicle hand sanitizer uses an electric pump to dispense sanitizer chemical to the sprayer ports and onto the surface of the user's hands"); 
activate the hand sanitizing dispenser to allow the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the amount of the substance on the hand of the user (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or That is, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.)
However, Maupin does not explicitly teach:
a first sensor configured to detect an amount of a substance on a hand of a user; and 
an electronic control unit coupled to the hand sanitizing dispenser and the first sensor and configured to: 
determine that the hand of the user is unclean based on the amount of the substance on the hand of the user, and 
activate 
Casares from the same or similar field of endeavor teaches:
a first sensor configured to detect an amount of a substance on a hand of a user (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or ; and 
an electronic control unit coupled to the hand sanitizing dispenser and the first sensor (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20, ... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30.") and configured to: 
determine that the hand of the user is unclean based on the amount of the substance on the hand of the user (see [0048]; Casares: "When the worker receives the warning signal from the hand wash and sanitation device 10, the worker must go to the hand wash and sanitation device 10 and activate the biometric scanner 30 by placing the thumb and/or body part on the biometric scanner 30. The sensor (not shown) inside the biometric scanner 30 may send a codified digital information indicating the hygienic state of the hands/fingers"), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify Maupin to include Casares's features of detecting hygienic state of the hands. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
activate … the cleaning solution automatically in response to the amount of the substance … being greater than a threshold amount.
Marsden from the same or similar field of endeavor teaches: activate … the cleaning solution automatically in response to the amount of the substance … being greater than a threshold amount. (see [0056]; Marsden: “FIG. 4A shows a flow chart of the Main Processing Routine 4100 performed by the contamination monitor software 372 and the cleaning monitor software 373. At block 4110 the process invokes a Contamination Monitor sub-routine (FIG. 4B) to determine the level of contamination on the surface. At block 4120 the system determines whether or not the contamination level exceeds a specified threshold. This threshold is a user-changeable variable that is typically defined via a software control panel or through a user interface provided by the device 300 and stored in user preference memory 382. If the contamination level has not exceeded the defined threshold, the process returns back to block 4110 to continue monitoring for contamination.” See [0058]; Marsden: “After issuing an alert, the process moves to block 4130 (FIG. 4C) where it monitors for cleaning actions taken. In block 4140, the system decides whether or not cleaning has been sufficient”. That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin and Casares to include Marsden's features of controlling action only when the contamination 

Regarding Claim 2, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above, Maupin teaches wherein the hand sanitizing dispenser is positioned on a dashboard of the vehicle (see [0018]; Maupin: "one or two ports may be installed in the dashboard of a personal automobile").

Regarding Claim 4, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above, Maupin teaches further comprising:
a second sensor coupled to the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user") and configured to detect a presence of the hand of the user beneath the hand sanitizing dispenser (see [0062]; Maupin: "#60 sensor wire harness will carry the signal thru to the pump #20 which will be activated by the photo sensor when the user passes his hand in front of the photo sensor #62");
dispense the cleaning solution when the presence of the hand of the user is detected beneath the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user". See [0014]; Maupin: "Each jet port or nozzle will have an activation sensor that will send a signal to the mini pump to dispense for 2-3 seconds the right amount of chemical to the user to spread around user's hands").
wherein the electronic control unit is configured to.
Casares from the same or similar field of endeavor teaches wherein the electronic control unit is configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20, ... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30").
The same motivation to combine Maupin and Casares set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 5, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above, Maupin teaches wherein the hand sanitizing dispenser has an indicator (see [0012]; Maupin: "The sprayer device is provided with a colored light indicator system, to notify the user when the sanitizer is discharging and when the reservoir is empty, or approaching empty."), wherein the electronic control unit is configured to: cause the indicator on the hand sanitizing dispenser to light when the hand sanitizing dispenser is activated (see [0012]; Maupin: "A green light could be used to indicate that the chemical is discharging").
However, Maupin does not explicitly teach wherein the electronic control unit is configured to. 
wherein the electronic control unit is configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20,… a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30").
The same motivation to combine Maupin and Casares set forth for Claim 1 equally applies to Claim 5.

Regarding Claim 6, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above; however, the combination of Maupin and Casares does not explicitly teach further comprising:
a user interface configured to output or notify the user (see [0031]; Casares: "the screen 40 may be a touch screen. The screen 40 may display the information from the worker using the hand wash and sanitation device 10". See [0043]; Casares: "If the level of the antiseptic substance falls within a predetermined value, the liquid level sensor (not shown) may alert the supervisory personnel that a refill is needed by activating the visual indicator 90");
wherein the electronic control unit is configured to (see [0029]; Casares: "The hand wash and sanitation device 10 may include a housing 20 having a biometric scanner 30 connected to the housing 20,... a liquid dispenser 50 placed inside the housing 20 and also operatively connected to the biometric scanner 30, and a computer 
output an indicator that indicates to the user that the hand sanitizing dispenser is activated (see [0043]; Casares: "The screen 40 may indicate the current level of the antiseptic substance").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify Maupin to include Casares's features of having a user interface to indicate the user about the activation of the hand wash and sanitation device. Doing so would allow the user to manipulate the use of the hand wash and sanitation device to properly sanitize their hands according to the preset schedule to ensure the strict compliance with legal regulations and procedures. (Casares, paragraphs [0013] and [0031])

Regarding Claim 9, Maupin teaches a hand sanitizing system, comprising:
a hand sanitizing dispenser configured to dispense a cleaning solution (see [0010]; Maupin: "The integrated vehicle hand sanitizer uses an electric pump to dispense sanitizer chemical to the sprayer ports and onto the surface of the user's hands");
a second sensor coupled to the hand sanitizing dispenser (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user") and configured to detect a presence of the hand of the user underneath the hand sanitizing dispenser (see [0062]; Maupin: "#60 sensor wire harness will carry the signal thru to the pump #20 which will and
activate the hand sanitizing dispenser to allow the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the amount of the substance on the hand of the user (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or conveyance. Typical washing of hands prior to leaving a restroom is inadequate because of the number of public surfaces people come into contact with on a constant basis. Having the extra protection of hand sanitation is a more effective way to kill the germs that may have been picked up prior to or upon entering a car or other conveyance.” See [0003]; Maupin: “Once inside the vehicle or conveyance, the user glides his hands under a sensor to activate the Hand Sanitizer and start killing germs immediately.” That is, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.), and
dispense, using the hand sanitizing dispenser, the cleaning solution when the hand of the user is detected underneath the hand sanitizing dispenser and when the hand sanitizing dispenser is activated (see [0012]; Maupin: "The system uses a Hands Free sensor such as any known to those skilled in the art to dispense the chemical to the user". See [0014]; Maupin: "Each jet port or nozzle will have an activation sensor that will send a signal to the mini pump to dispense for 2-3 seconds the right amount of chemical to the user to spread around user's hands").
However, Maupin does not explicitly teach:
a first sensor configured to detect an amount of a substance on a hand of a user; a processor coupled to the hand sanitizing dispenser, the first sensor and the second sensor, the processor being configured to: determine that the hand of the user is unclean based on the amount of the substance on the hand of the user, activate … the cleaning solution automatically in response to the amount of the substance … being greater than a threshold amount.
Casares from the same or similar field of endeavor teaches:
a first sensor configured to detect an amount of a substance on a hand of a user (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or fingers of the worker are clean. The second detector may be a commercially available dirt detector. In some embodiment, the second detector 85 may be a commercially available 3M dirt detector.");
a processor coupled to the hand sanitizing dispenser, the first sensor and the second sensor, the processor being configured to (see [0029]; Casares: "The 
determine that the hand of the user is unclean based on the amount of the substance on the hand of the user (see [0048]; Casares: "When the worker receives the warning signal from the hand wash and sanitation device 10, the worker must go to the hand wash and sanitation device 10 and activate the biometric scanner 30 by placing the thumb and/or body part on the biometric scanner 30. The sensor (not shown) inside the biometric scanner 30 may send a codified digital information indicating the hygienic state of the hands/fingers").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify Maupin to include Casares's features of detecting hygienic state of the hands. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
However, it does not explicitly teach activate … the cleaning solution automatically in response to the amount of the substance … being greater than a threshold amount.
Marsden from the same or similar field of endeavor teaches: activate … the cleaning solution automatically in response to the amount of the substance … being greater than a threshold amount. (see [0056]; Marsden: “FIG. 4A shows a flow That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin and Casares to include Marsden's features of controlling action only when the contamination level exceeds a specified threshold. Doing so would determine contamination levels that do not warrant a response in order to prevent waste and accidental activation.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Maupin, Casares, and Marsden as discussed connection with claim 5.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Maupin, Casares, and Marsden as discussed connection with claim 6.

Regarding to Claim 14, the limitations in this claim is taught by the combination of Maupin, Casares, and Marsden as discussed connection with claim 2.

Regarding Claim 16, Maupin teaches a method for sanitizing a hand of a user, comprising:
automatically activating, (see [0001]; Maupin: “The present invention relates to hands free, automatic, sensory or mechanically operated Hand Sanitation system to be provided in a private automobile or in a public conveyance, such as a bus, train or airplane”. See [0006]; Maupin: “provide an improved hands free way to sanitize the hands by dispensing an adequate amount of hand sanitizer to the users hand to manipulate around the hands for hands free sanitation.” See [0002]; Maupin: “The amount of germs on our hands when we enter our vehicles is astounding. The potential for being contaminated by dirty hands after leaving a store or entering a personal vehicle or public conveyance goes up tremendously, without the availability of some kind of hand sanitizer in the vehicle or conveyance. Typical washing of hands prior to leaving a restroom is inadequate because of the number of public surfaces people come into contact with on a constant basis. Having the extra protection of hand That is, the dispenser dispenses an adequate amount of hand sanitizer to the users hand automatically in response to dirty hands.)
However, Maupin does not explicitly teach: detecting, by an electronic control unit using a first sensor, an amount of a substance on a hand of a user; and automatically activating, by the electronic control unit …a cleaning solution in response to the amount of the substance … being greater than a threshold amount.
Casares from the same or similar field of endeavor teaches:
detecting, by an electronic control unit (see [0029]; Casares: "a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30.") using a first sensor, an amount of a substance on a hand of a user (see [0036]; Casares: "A second scanner 85 may be placed on the washing area 86 of the housing 20. The second scanner 85 may be used to detect if the hands or fingers of the worker are clean. The second detector may be a commercially available dirt detector. In some embodiment, the second detector 85 may be a commercially available 3M dirt detector.");
... by the electronic control unit (see [0029]; Casares: "a computer device 60 including a software program, the computer device 60 may be also operatively connected to the liquid dispenser 50 and to the biometric scanner 30").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify Maupin to include Casares's features of detecting hygienic state of the hands. Doing so would detect dirt or the presence of impurities in order to prevent contamination disease spread. (Casares, paragraphs [0009] and [0049])
However, it does not explicitly teach automatically activating … a cleaning solution in response to the amount of the substance … being greater than a threshold amount.
Marsden from the same or similar field of endeavor teaches: automatically activating …a cleaning solution in response to the amount of the substance … being greater than a threshold amount. (see [0056]; Marsden: “FIG. 4A shows a flow chart of the Main Processing Routine 4100 performed by the contamination monitor software 372 and the cleaning monitor software 373. At block 4110 the process invokes a Contamination Monitor sub-routine (FIG. 4B) to determine the level of contamination on the surface. At block 4120 the system determines whether or not the contamination level exceeds a specified threshold. This threshold is a user-changeable variable that is typically defined via a software control panel or through a user interface provided by the device 300 and stored in user preference memory 382. If the contamination level has not exceeded the defined threshold, the process returns back to block 4110 to continue monitoring for contamination.” See [0058]; Marsden: “After issuing an alert, the process That is, the system triggers cleaning actions automatically in response to the contamination level has exceeded the defined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin and Casares to include Marsden's features of controlling action only when the contamination level exceeds a specified threshold. Doing so would determine contamination levels that do not warrant a response in order to prevent waste and accidental activation.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Maupin, Casares, and Marsden as discussed connection with claim 6.

Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maupin in view of Casares in view of Marsden further in view of Kim (US 2014/0189563 A1 -hereinafter Kim).
Regarding Claim 3, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein to determine that the hand of the user is unclean, the electronic control unit is configured to determine that the amount of the substance on the hand of the user is greater than the threshold amount.
Kim from the same or similar field of endeavor teaches wherein to determine that the hand of the user is unclean (see [0130] and Fig. 5; Kim: "detect a pollution the electronic control unit is configured to determine that the amount of the substance on the hand of the user is greater than the threshold amount (see [0173]; Kim: "a pollution level of the hand is checked using the camera or scanner embedded in the portable device, and a pollution level of the portable device is checked on the basis of the detected hand pollution level in step S601". See [0175] and Fig. 14; Kim: "If a pollution level of the portable device is checked in step S601, it is determined whether the checked pollution level of the portable device is higher than a reference pollution level in step S602").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin, Casares, and Marsden to include Kim's features of determining unclean hand by checking a pollution level of the portable device on the basis of the detected hand pollution level. Doing so would inform a user of the detected pollution level using a user interface so as to direct the user to wash his or her hands. (Kim, paragraph [0010])

Regarding to Claim 15, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Kim as discussed connection with claim 3.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Kim as discussed connection with claim 3.

Claims 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maupin in view of Casares in view of Marsden further in view of Li et al. (US 20180257921 A1 - hereinafter Li)
Regarding Claim 7, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the electronic control unit is configured to: dispense, using the hand sanitizing dispenser, a first amount of the cleaning solution when the amount of the substance on the hand of the user is a first amount of dirtiness and a second amount of the cleaning solution when the amount of the substance on the hand of the user is a second amount of dirtiness.
Li from the same or similar field of endeavor teaches wherein the electronic control unit is configured to:
dispense, using the hand sanitizing dispenser (see [0017]; Li: "the liquid­ releasing apparatus 200 is a hand sanitizer dispensing apparatus"), a first amount of the cleaning solution when the amount of the substance on the hand of the user is a first amount of dirtiness (see [0017]; Li: "The liquid requirement further can include heaviness of dirt on the hand. The liquid amount rule includes an amount of the hand sanitizer corresponding to different ages and different degrees of dirt") and a second amount of the cleaning solution when the amount of the substance on the hand of the user is a second amount of dirtiness (see [0017]; Li: "When the user is younger and the dirty degree is low, the amount of the hand sanitizer is little").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified modify the combination of Maupin, Casares, 

Regarding Claim 8, the combination of Maupin, Casares, and Marsden teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the electronic control unit is configured to:
dispense, using the hand sanitizing dispenser, an amount of cleaning solution that is directly proportional to the amount of the substance on the hand of the user (see [0017]; Li: "The storage module 32 stores rules as to liquid amount can dispense. According to the liquid requirement and the liquid amount rule, the determining module 34 determines an amount of liquid corresponding to the liquid requirement. The liquid requirement further can include heaviness of dirt on the hand. The liquid amount rule includes an amount of the hand sanitizer corresponding to different ages and different degrees of dirt. When the user is younger and the dirty degree is low, the amount of the hand sanitizer is little". Therefore, the amount of liquid is determined corresponding to the amount of dirt on the hand).
The same motivation to combine Maupin, Casares, Marsden, and Li set forth for Claim 7 equally applies to Claim 8.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Li as discussed connection with claim 7.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Li as discussed connection with claim 8.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Li as discussed connection with claim 7.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Maupin, Casares, Marsden, and Li as discussed connection with claim 8.

Response to Arguments
Applicant’s arguments filed 12/16/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the second page of the remarks (numbered as page 9) which recites:
“Claim 1 has been amended to recite "activat[ing] the hand sanitizing dispenser to allow the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the amount of the substance on the hand of the user being greater than a threshold amount." As agreed to during the examiner interview, the cited references, solely and in combination, do not disclose, teach or suggest, "activat[ing] the hand sanitizing dispenser to allow the hand sanitizing dispenser to dispense the cleaning solution automatically in response to the amount of the substance on the hand of the user being greater than a threshold amount," as recited in amended claim 1.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117